Citation Nr: 1430613	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This RO declined to reopen the Veteran's previously denied claim of service connection for a left shoulder disability therein.  He appealed.  In November 2011, the Board reopened the claim.  Service connection was remanded for additional development.  Review of the Veteran's paper and electronic claims files at this time shows that adjudication by the Board still cannot proceed.  As such, this matter once again is REMANDED for additional development.


REMAND

Although the delay entailed by another remand is regrettable, undertaking additional development prior to Board adjudication of this matter is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to service connection for a left shoulder disability, in other words.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).
VA treatment records from facilities in Columbus, Ohio, dated from February 2002 to March 2013 are available.  They show that the Veteran receives ongoing care to include for his left shoulder.  The likelihood that there are pertinent VA treatment records from the aforementioned facilities dated from March 2013 to present therefore is significant.  Further, the Veteran indicated in an August 2012 statement that they should date back to 2001.  He further indicated that there should be VA treatment records from facilities in Temple, Texas, dated from January 1986 when he was still serving on active duty to December 1999.  A request or requests for all of these records must be made.  VA indeed has constructive notice of all of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

II.  Medical Opinion

If a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an opinion is adequate when it allows for fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination complete with opinion in December 2011, pursuant to the previous remand.  A diagnosis of left shoulder arthritis was made by the examiner, who went on to opine that it was not attributable to the Veteran's service.  The examiner noted that the claims file had been reviewed.  However, this review likely was not all-encompassing.  Discussed above was that VA treatment records dated prior to December 2011 are not yet available but may become available in the future.  It thus cannot be concluded that all the pertinent evidence that could have been available was reviewed.  VA treatment records dated after the examination, which cover a considerable period of well over two years, also obviously were not reviewed.  

As such, the Veteran's entire history was not considered.  Full analysis of the accuracy of the factual premises underlying the medical opinion rendered by the examiner therefore cannot be performed.  Further, the rationale provided, though clearly and fully articulated, may be more complete after consideration of the Veteran's entire history.  It additionally is possible that a different opinion and rationale may be more appropriate after taking this history into account.  Changes may be warranted, in other words.  The examiner accordingly must be requested, after all VA treatment records have been obtained, to review the claims files again and make any necessary changes to the rendered opinion.  If this examiner is unavailable, another appropriate examiner must be requested to do the same.  If necessary, the Veteran may be scheduled for another examination.

III.  Initial Consideration

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence thus must be reviewed by the agency of original jurisdiction (AOJ) in that decision, the statement of the case, or a supplemental statement of the case (SSOC).  Additional pertinent evidence following issuance of these documents, when the matter is before the Board, must be referred to the AOJ for initial review unless either the right to such review is waived or the benefit sought is granted in full.  38 C.F.R. § 20.1304(c) (2013).

This matter last was adjudicated by the Appeals Management Center (AMC) in Washington, D.C., acting on behalf of the RO, via a July 2012 SSOC.  VA treatment records available at this time, as noted above, are dated into March 2013.  Neither the Veteran nor his representative has waived initial review by the AOJ, which in this case is the RO, of those dated from July 2012 to March 2013.  Further, service connection for a left shoulder disability cannot be granted at this time.  Initial review of the aforementioned VA treatment records therefore must be by the AOJ/RO, whether acting through the AMC or otherwise.  The AOJ/RO also must review in the first instance any other non-duplicative VA treatment records that are obtained hereafter.

Accordingly, a REMAND is directed for the following:

1.  Send the Veteran and his representative a letter asking that all VA facilities at which he has received care at any time for his left shoulder disability be identified.  Also ask that the approximate dates of such treatment be identified.  Provide notification that the failure to do so promptly will further postpone adjudication of this matter.  Place a copy of the letter in the paper or electronic claims file.

2.  Make as many requests as necessary to obtain all VA treatment records, whether in paper archive, electronic, or some other format, regarding the Veteran.  This includes those dated from January 2001 to February 2002 and from March 2013 onward from facilities in Columbus, Ohio.  It also includes those dated from January 1986 to December 1999 from facilities in Temple, Texas.  Finally, it includes any others identified in response to the aforementioned letter.  Associate all records received with the paper or electronic claims file.  If any are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  After completion of the above, arrange for the examiner who conducted the Veteran's December 2011 VA medical examination to review the paper and electronic claims files.  If this examiner is not available, arrange for another appropriate examiner to undertake this review.  Such review shall be documented by the examiner in a report to be placed in one of the claims files.  If deemed necessary by the examiner, the Veteran may be scheduled for another examination.  A summary of any such examination shall be included in the report.

Next, the report shall include an indication by the examiner of whether or not any changes to the VA medical opinion rendered as part of the December 2011 examination are warranted.  These changes, if any, shall be specified.  A clear and full rationale (explanation) shall be provided by the examiner for them in the report.  This means that the conclusion reached must be supported.  Medical principles as they relate to the evidence thus should be discussed.  A copy of, or at least a citation for, any medical literature noted finally shall be provided in the report.

4.  Finally, consider all of the evidence anew in readjudicating the issue of entitlement to service connection for a left shoulder disability.  This includes both the evidence previously considered as well as the evidence not previously considered.  Furnish the Veteran and his representative with a rating decision if the determination made is favorable to him.  If the decision reached is unfavorable to him, furnish them with a SSOC and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he is obligated to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

